Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 5/18/21 has been received and given full consideration. Claims 15, 18-20 have been amended and claims 16 and 17 have been cancelled by the Applicant.

Response to Arguments
2.	Upon further review, the examiner is withdrawing the rejections in the previous Office Action because the Applicant's arguments are persuasive.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lessing et al. (US5641585).
4.	Regarding 1, 2, 15 and 18, Lessing teaches a fuel cell system (see Fig. below) comprising: power modules comprising fuel cells; and an exhaust flue comprising: an outer duct configured to receive relatively cool cabinet exhaust from the power modules; .

    PNG
    media_image1.png
    700
    795
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

5.	Claims 3-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lessing et al. (US5641585) as applied to claim 1 in view of Trevisan et al. (US20170069923).
6.	Regarding claims 3-14, 19 and 20, the complete discussion of Lessing as applied to claims 1 and 15 is incorporated herein. However, they are silent about the limitations of claims 3-14.
7.	Lessing teaches a damper configured to divert at least a portion of the reaction exhaust from the inner duct into the outer duct; and an actuator configured to open and close the damper (cool air entering outer duct 288 of cylindrical chimney 284 is heated by hot exhaust gas entering inner duct 292, col. 10 ln 10-17)8.	Lessing teaches a reaction conduit fluidly connected to a fuel source and extending through the outer duct and the inner duct (thermally conductive vanes to channel heat from the exhaust gases to other areas of the system, col. 4 ln 17-20); 9.	Lessing’s secondary teachings include the first catalyst comprises a metal oxide catalyst configured to remove sulfur species from the fuel; and the second catalyst comprises a reformation or methanation catalyst (catalyst means comprises a Nickel Aluminum Ceramic tube substantially surrounding the cylindrical fuel cells thereby automatically reforming the incoming fuel into the chemical components required for the electrochemical reaction which produces electricity, see claims 9 and 10).10.	Lessing teaches a flow control valve disposed on the reaction conduit, outside of (Bellows 220 expands and contracts as air enters through input valve 236 and exits through output valve 240, col. 9 ln 34-44). 11.	Lessing teaches the power modules are disposed in vertically stacked rows, and wherein the exhaust flue is located between back sides of two rows of the power modules (a plurality of fuel cells connected in series, see claim 1). 12.	Trevisan teaches structural components which appear to be similar to the apparatus of and the structural components of the Applicant’s disclosure, and as a result the device of Trevino is capable of performing the limitations in the instant claims
and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer of Oh with the teachings of Trevisan below for the benefit of considerably reducing secondary costs due to service personnel visits and filter consumables for the fuel cell system as taught by Trevisan [0081].

    PNG
    media_image2.png
    808
    580
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722